DETAILED ACTION
	In RCE filed on 10/06/2022 Claims 1, 3-13, and 18-20 are pending. Claims 1 and 18 are currently amended. Claims 1, 3-13, and 18-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The amended limitation “fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size” is interpreted as a property which stems from the first and second having different particle sizes. Specifically, the uniform fusing and easy adhering between subsequent layers are interpreted as properties resulting from the different particle sizes. The original disclosure supports this interpretation: “The second particle may advantageously fill in the inherent voids in the layer resulting in a very smooth finish in each layer . . . Employing two particles with disparate sizes results in superior transfuse process thereby providing uniform parts with tight tolerances.” Paragraphs [0010-0111] of specification. Applicant’s original disclosure includes no recitation as to any specific tests/experiments comparing same sized particles versus different sized particles. As such, a prior art method which has the first and second particles with different particle sizes would also inherently have this property.

Claim Rejections - 35 USC § 112
Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface” in claim 1 and 18 is a relative term which renders the claim indefinite. The terms “smooth surface” “uniformly fused” and “easily adhered” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree for any of these terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-13 and 19-20 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/084367 (“Tada”) in view of Interfacial Characteristics of Composites Fabricated by Laminated Object Manufacturing (“Klosterman”).
Regarding claim 1, Tada teaches a method of additive manufacturing using xerography for layer deposition ([0001, 0024, 0030-0035], and Fig. 1-2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a first particle size to a conveyor (11) (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11); and 
		transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material);
		wherein the first and second build material are a thermoplastic comprising at least one of acrylonitrile butadiene styrene, cross-linked polyethylene, ethylene vinyl acetate, poly(methyl methacrylate), polyacrylic acid, polyamide, polybutylene, polybutylene terephthalate, polycarbonate, polyether ether ketone, polyesters, polyethylene, polyethylene terephthalate, polyimide, polylactic acid, polyoxymethylene, polyphenyl ether, polypropylene, polystyrene, polysulfone, polytetrafluoroethylene, polyurethane, polyvinyl chloride, polyvinylidene chloride, styrene maleic anhydride, and styrene-acrylonitrile ([0026] teaches a structural material comprising, for example, polyethylene, polypropylene, acrylonitrile butadiene styrene, polystyrene, and the like. [0026] further teaches a support material comprising, for example, polylactic acid, polyvinyl alcohol, and the like); and
		wherein each transfer step is performed by an electrophotographic engine (In Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] the process is taught to occur electrophotographically the units 10a-10d are each interpreted as an electrophotographic engine which transfer in an electrophotographic manner).
	Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler in the build layer; and fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size.
	Klosterman teaches a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Klosterman where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results. The LOM technique of Klosterman resulted in parts approaching the mechanical properties produced through conventional techniques (Page 1174 Conclusions). Klosterman emphasizes the importance of interlaminar (layer-to-layer) adhesion and notes that duplicating the mechanical property levels achieved by conventional composite processing methods the interlaminar interface must be seamless (Page 1166 Interfacial Considerations). 
	Thus, a person having ordinary skill in the art would find it obvious to apply the technique of Klosterman to the LOM device of Tada because the application would result in an improved system with improved mechanical properties and densities. 
	Tada in view of Klosterman does not explicitly teach fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size. However, Tada in view of Klosterman is performing a similar process with a similar technique to achieve mechanical properties and densities. The claimed benefit of “a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size” would inherently be present due to the different sized particles of Klosterman similar to the claimed method. Where the claimed and prior art produces are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of this claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on “prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Regarding claim 3, Tada teaches the conveyor is a belt or a drum (Fig. 1 and [0027] teach layer carrier 11 being a belt).

	Regarding claim 4, Tada teaches the transferring steps for the first build material and the second build material are carried out in separate electrophotographic engines (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are interpreted as separate electrophotographic engines).

	Regarding claim 5, Tada in view of Klosterman teach and/or suggest the first build material has a particle size from about 10 microns to about 20 microns ([0025-0026] of Tada teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. Page 1166-67 Particulate Ceramic Composites and Fig. 2 of Klosterman teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim).

Regarding claim 6, Tada in view of Valls Angles teach and/or suggest the second build material has a particle size from about 4 microns to about 8 microns ([0025-0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. Page 1166-67 Particulate Ceramic Composites and Fig. 2 of Klosterman teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim).

Regarding claim 7, Tada teaches and/or suggests forming one or more support layers, each of the one or more support layers formed by: 
transferring a first support material having a first particle size to the conveyor (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and
transferring a second support material to form one of the one or more support layers (Figs. 1-2, and [0025-0028, 0048-0049] teach increasing the number of units 10a-10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); 
wherein each transferring step for the first and second support material is performed by an electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically thus the units 10a-10d are each interpreted as an electrophotographic engines which transfer in an electrophotographic manner).
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second support material on the first support material; and a particle size of the second support material is smaller than the first support material and is used as a gap filler in the support layer.
Klosterman teaches a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Klosterman where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results as described in the rejection of claim 1. Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing reasons set forth in the rejection of claim 1.

	Regarding claim 18, Tada teaches and/or suggests a method of additive manufacturing ([0001, 0024, 0030-0035], and Fig. 1-2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a particle size in a range from about 10 microns to about 20 microns to form a first build material (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11; [0025 0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details); and
transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material);
wherein the first and second build material are a thermoplastic comprising at least one of acrylonitrile butadiene styrene, cross-linked polyethylene, ethylene vinyl acetate, poly(methyl methacrylate), polyacrylic acid, polyamide, polybutylene, polybutylene terephthalate, polycarbonate, polyether ether ketone, polyesters, polyethylene, polyethylene terephthalate, polyimide, polylactic acid, polyoxymethylene, polyphenyl ether, polypropylene, polystyrene, polysulfone, polytetrafluoroethylene, polyurethane, polyvinyl chloride, polyvinylidene chloride, styrene maleic anhydride, and styrene-acrylonitrile ([0026] teaches a structural material comprising, for example, polyethylene, polypropylene, acrylonitrile butadiene styrene, polystyrene, and the like. [0026] further teaches a support material comprising, for example, polylactic acid, polyvinyl alcohol, and the like); and
	wherein each transfer step is performed by a separate electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are each interpreted as separate electrophotographic engines). 
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second build material having a second particle size in a range from about 4 microns to about 8 microns on the first build material; and wherein the second build material is used as a gap filler in the build layer; and fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size
	Klosterman teaches a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller). Klosterman further suggests a second particle size in the range from about 4 to about 8 microns on the first build material (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Klosterman where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results for reasons set forth in the rejection of claim 1.
	Tada in view of Klosterman does not explicitly teach fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size. However, Tada in view of Klosterman is performing a similar process with a similar technique to achieve mechanical properties and densities. The claimed benefit of “a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size” would inherently be present due to the different sized particles of Klosterman similar to the claimed method. Where the claimed and prior art produces are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of this claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on “prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Regarding claim 19, Tada teaches and/or suggests forming a support layer, the support layer formed by: transferring a first support material having a first particle size to form a first support material to a conveyor in the form of a belt or drum (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and transferring a second support material to form the support material layer (Figs. 1-2, and [0025-0028, 0048-0049] teach increasing the number of units 10a-10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); and
wherein each transferring step for the first and second support material is performed by an electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically thus the units 10a-10d are each interpreted as a electrophotographic engine which transfer in a electrophotographic manner).
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second support material on the first support material; a particle size of the second support material is smaller than the first support material; and wherein the second support material is used as a gap filler in the support layer.
Klosterman teaches a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique of Klosterman where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results as described in the rejection of claim 1. Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing reasons set forth in the rejection of claim 1.

	Regarding claim 20, Tada teaches each of the transferring steps for the first and second support materials is performed by a separate electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are interpreted as separate electrophotographic engines).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Klosterman, as applied to claims 1 and 5, further in view of US 2014/0374958 A1 (“Taniuchi”).
	Regarding claim 8, Tada does not explicitly teach one of the plurality of build layers is formed on the support layer.
	Taniuchi teaches one of the plurality of build layers is formed on the support layer (Figs. 1, 3 and [0022] teach a layer of the structural material 4 being formed on a support layer 6).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a build layer on a support layer as taught by Taniuchi motivated by supporting isolated portions of the structural material (See Taniuchi – [0006]).

	Regarding claim 9, Tada does not explicitly teach one of the one or more support layers is formed on one of the plurality of build layers.
	Taniuchi teaches one of the one or more support layers is formed on one of the plurality of build layers (Figs. 1, 3 and [0022] teach a layer of the support material 6 being formed on a structural layer 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a support layer on a build layer as taught by Taniuchi motivated by reasons set forth in claim 8.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Klosterman, as applied to claims 1 and 5, further in view of US 2017/0015063 A1 (“Hanyu”).
Regarding claim 10, Tada does not explicitly teach each of plurality of build layers has a thickness from about 20 microns to about 50 microns.
	Hanyu teaches each of plurality of build layers has a thickness from about 20 microns to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because this is a simple substitution of one equivalent element for another yielding predictable results. Both references are directed to laminated object manufacturing processes which form an object in a layer-by-layer manner (Tada - Problem to be Solved, Figs. 1-2; Hanyu – Fig. 1 and Abstract).

	Regarding claim 11, Tada does not explicitly teach teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 12, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 20 to about 50 microns.
Hanyu teaches each of the one or more support layers has a thickness from about 20 to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 13, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

Claims 1, 3-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/084367 (“Tada”) in view of Interfacial Characteristics of Composites Fabricated by Laminated Object Manufacturing (“Klosterman”) and US 2018/0318922 A1 (“Valls Angles”).
Regarding claim 1, Tada teaches a method of additive manufacturing using xerography for layer deposition ([0001, 0024, 0030-0035], and Fig. 1-2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a first particle size to a conveyor (11) (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11); and 
		transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material);
		wherein the first and second build material are a thermoplastic comprising at least one of acrylonitrile butadiene styrene, cross-linked polyethylene, ethylene vinyl acetate, poly(methyl methacrylate), polyacrylic acid, polyamide, polybutylene, polybutylene terephthalate, polycarbonate, polyether ether ketone, polyesters, polyethylene, polyethylene terephthalate, polyimide, polylactic acid, polyoxymethylene, polyphenyl ether, polypropylene, polystyrene, polysulfone, polytetrafluoroethylene, polyurethane, polyvinyl chloride, polyvinylidene chloride, styrene maleic anhydride, and styrene-acrylonitrile ([0026] teaches a structural material comprising, for example, polyethylene, polypropylene, acrylonitrile butadiene styrene, polystyrene, and the like. [0026] further teaches a support material comprising, for example, polylactic acid, polyvinyl alcohol, and the like); and
		wherein each transfer step is performed by an electrophotographic engine (In Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] the process is taught to occur electrophotographically the units 10a-10d are each interpreted as an electrophotographic engine which transfer in an electrophotographic manner).
	Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second build material on the first build material; wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler in the build layer; and fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size.
	Klosterman teaches a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller). Additionally, Valls Angles teaches transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique taught in both or either of Klosterman and Valls Angles where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results. The LOM technique of Klosterman and Valls Angles resulted in parts approaching the mechanical properties produced through conventional techniques (Klosterman - Page 1174 Conclusions; Valls Angles - [0896-0897]). Klosterman emphasizes the importance of interlaminar (layer-to-layer) adhesion and notes that duplicating the mechanical property levels achieved by conventional composite processing methods the interlaminar interface must be seamless (Page 1166 Interfacial Considerations). Valls Angles additionally teaches when the particle size of a second material is smaller than a first build material, the packing density is increased, mixing is improved, and high mechanical properties can be obtained (Valls Angles - [0896-0897]).
	Thus, a person having ordinary skill in the art would find it obvious to apply the known technique taught in both or either of Klosterman and Valls Angles to the LOM device of Tada because the application would result in an improved system with improved mechanical properties, mixing, and densities. 
	Tada in view of Klosterman and Valls Angles does not explicitly teach fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size. However, Tada in view of Klosterman is performing a similar process with a similar technique to achieve mechanical properties and densities. The claimed benefit of “a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size” would inherently be present due to the different sized particles of Klosterman similar to the claimed method. Where the claimed and prior art produces are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of this claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on “prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Regarding claim 3, Tada teaches the conveyor is a belt or a drum (Fig. 1 and [0027] teach layer carrier 11 being a belt).

	Regarding claim 4, Tada teaches the transferring steps for the first build material and the second build material are carried out in separate electrophotographic engines (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are interpreted as separate electrophotographic engines).

	Regarding claim 5, Tada in view of Kolsterman and Valls Angles teach and/or suggest the first build material has a particle size from about 10 microns to about 20 microns ([0025-0026] of Tada teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. Furthermore, Page 1166-67 Particulate Ceramic Composites and Fig. 2 of Klosterman teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim).

Regarding claim 6, Tada in view of Kolsterman and Valls Angles teach and/or suggest the second build material has a particle size from about 4 microns to about 8 microns ([0025-0026] of Tada teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. [0897-0898] of Valls Angles teach a ratio of the main powder to a secondary, smaller powder being roughly 1:0.414. The combination of the ranges disclosed with the ratio of Valls Angels yields a second particle range of about 2 to 20 microns; or less than about 7 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. Furthermore, Page 1166-67 Particulate Ceramic Composites and Fig. 2 of Klosterman teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim).

Regarding claim 7, Tada teaches and/or suggests forming one or more support layers, each of the one or more support layers formed by: 
transferring a first support material having a first particle size to the conveyor (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and
transferring a second support material to form one of the one or more support layers (Figs. 1-2, and [0025-0028, 0048-0049] teach increasing the number of units 10a-10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); 
wherein each transferring step for the first and second support material is performed by an electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically thus the units 10a-10d are each interpreted as an electrophotographic engines which transfer in an electrophotographic manner).
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second support material on the first support material; and a particle size of the second support material is smaller than the first support material and is used as a gap filler in the support layer.
Klosterman teaches a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller). Additionally, Valls Angles teaches transferring a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique taught in both or either of Klosterman and Valls Angles where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results as described in the rejection of claim 1. Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing reasons set forth in the rejection of claim 1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique taught in both or either of Klosterman and Valls Angles where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results. The LOM technique of Klosterman and Valls Angles resulted in parts approaching the mechanical properties produced through conventional techniques (Klosterman - Page 1174 Conclusions; Valls Angles - [0896-0897]). Klosterman emphasizes the importance of interlaminar (layer-to-layer) adhesion and notes that duplicating the mechanical property levels achieved by conventional composite processing methods the interlaminar interface must be seamless (Page 1166 Interfacial Considerations). Valls Angles additionally teaches when the particle size of a second material is smaller than a first build material, the packing density is increased, mixing is improved, and high mechanical properties can be obtained (Valls Angles - [0896-0897]).

	Regarding claim 18, Tada teaches and/or suggests a method of additive manufacturing ([0001, 0024, 0030-0035], and Fig. 1-2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a particle size in a range from about 10 microns to about 20 microns to form a first build material (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11; [0025 0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details); and
transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material);
wherein the first and second build material are a thermoplastic comprising at least one of acrylonitrile butadiene styrene, cross-linked polyethylene, ethylene vinyl acetate, poly(methyl methacrylate), polyacrylic acid, polyamide, polybutylene, polybutylene terephthalate, polycarbonate, polyether ether ketone, polyesters, polyethylene, polyethylene terephthalate, polyimide, polylactic acid, polyoxymethylene, polyphenyl ether, polypropylene, polystyrene, polysulfone, polytetrafluoroethylene, polyurethane, polyvinyl chloride, polyvinylidene chloride, styrene maleic anhydride, and styrene-acrylonitrile ([0026] teaches a structural material comprising, for example, polyethylene, polypropylene, acrylonitrile butadiene styrene, polystyrene, and the like. [0026] further teaches a support material comprising, for example, polylactic acid, polyvinyl alcohol, and the like); and
	wherein each transfer step is performed by a separate electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are each interpreted as separate electrophotographic engines). 
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second build material having a second particle size in a range from about 4 microns to about 8 microns on the first build material; and wherein the second build material is used as a gap filler in the build layer; and fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size.
Klosterman teaches a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller). Klosterman suggests a second particle size in the range from about 4 to about 8 microns on the first build material (Page 1166-67 Particulate Ceramic Composites and Fig. 2 of Klosterman teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779. Here, one skilled in the art would expect the particles of Klosterman to have the same gap filling properties as those of the claim). 
Additionally, Valls Angles teaches transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]). Tada in view of Valls Angles teach and/or suggest the second build material has a particle size from about 4 microns to about 8 microns ([0025-0026] of Tada teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. [0897-0898] of Valls Angles teach a ratio of the main powder to a secondary, smaller powder being roughly 1:0.414. The combination of the ranges disclosed with the ratio of Valls Angels yields a second particle range of about 2 to 20 microns; or less than about 7 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique taught in both or either of Klosterman and Valls Angles where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results for reasons set forth in the rejection of claim 1.
	Tada in view of Klosterman and Valls Angles does not explicitly teach fusing the transferred first and second build materials in a transfuse station to form a layer having a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size. However, Tada in view of Klosterman and Valls Angles is performing a similar process with a similar technique to achieve mechanical properties and densities. The claimed benefit of “a smooth surface that provides more uniformly fused and easily adhered subsequent layers on the smooth surface, when compared to layers formed from first and second build materials having the same particle size” would inherently be present due to the different sized particles of Klosterman similar to the claimed method. Where the claimed and prior art produces are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of this claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on “prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977).

Regarding claim 19, Tada teaches and/or suggests forming a support layer, the support layer formed by: transferring a first support material having a first particle size to form a first support material to a conveyor in the form of a belt or drum (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and transferring a second support material to form the support material layer (Figs. 1-2, and [0025-0028, 0048-0049] teach increasing the number of units 10a-10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); and
wherein each transferring step for the first and second support material is performed by an electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically thus the units 10a-10d are each interpreted as a electrophotographic engine which transfer in a electrophotographic manner).
Tada teaches using different EP engines to deposit materials having different qualities, colors, hardness, properties, and the like [0027]. However, Tada does not explicitly teach transferring a second support material on the first support material; a particle size of the second support material is smaller than the first support material; and wherein the second support material is used as a gap filler in the support layer.
Klosterman teaches a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler (Page 1166-67 Particulate Ceramic Composites and Fig. 2 teach an LOM technique where a bimodal SiC powder containing 60 micron and 2-3 micron sized particles is placed on a piece of tape corresponding to a given object layer, wherein the tapes are cut using a laser according to a predetermined geometry and adjacent tapes are laminated using a heated roller). Additionally, Valls Angles teaches transferring a second material on the first material; and wherein a particle size of the second material is smaller than the first material; and wherein the second material is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to apply the known technique taught in both or either of Klosterman and Valls Angles where a small and large particle size are used to form an object via Laminated Object Manufacturing (LOM) to the known LOM device of Tada ready for improvement to yield predictable results as described in the rejection of claim 1. Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing reasons set forth in the rejection of claim 1.

	Regarding claim 20, Tada teaches each of the transferring steps for the first and second support materials is performed by a separate electrophotographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically via units 10a-10d therefore units 10a-10d are interpreted as separate electrophotographic engines).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Klosterman and Valls Angles, as applied to claims 1 and 5, further in view of US 2014/0374958 A1 (“Taniuchi”).
	Regarding claim 8, Tada does not explicitly teach one of the plurality of build layers is formed on the support layer.
	Taniuchi teaches one of the plurality of build layers is formed on the support layer (Figs. 1, 3 and [0022] teach a layer of the structural material 4 being formed on a support layer 6).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a build layer on a support layer as taught by Taniuchi motivated by supporting isolated portions of the structural material (See Taniuchi – [0006]).

	Regarding claim 9, Tada does not explicitly teach one of the one or more support layers is formed on one of the plurality of build layers.
	Taniuchi teaches one of the one or more support layers is formed on one of the plurality of build layers (Figs. 1, 3 and [0022] teach a layer of the support material 6 being formed on a structural layer 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a support layer on a build layer as taught by Taniuchi motivated by reasons set forth in claim 8.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Klosterman and Valls Angles, as applied to claims 1 and 5, further in view of US 2017/0015063 A1 (“Hanyu”).
Regarding claim 10, Tada does not explicitly teach each of plurality of build layers has a thickness from about 20 microns to about 50 microns.
	Hanyu teaches each of plurality of build layers has a thickness from about 20 microns to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because this is a simple substitution of one equivalent element for another yielding predictable results. Both references are directed to laminated object manufacturing processes which form an object in a layer-by-layer manner (Tada - Problem to be Solved, Figs. 1-2; Hanyu – Fig. 1 and Abstract).

	Regarding claim 11, Tada does not explicitly teach teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 12, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 20 to about 50 microns.
Hanyu teaches each of the one or more support layers has a thickness from about 20 to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 13, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive.
	Applicant argues that the narrow particle size distribution is required in EP additive manufacturing since larger particles will have a higher mass than smaller particles and hence, a large particle size distribution produces a wide range of Q/M rations that cannot be fully processed in an EP additive manufacturing system.
	The Examiner respectfully disagrees. Applicant misunderstands the teachings of Tada. Applicant’s reference, USP 9023566, does seem to acknowledge that a suitable Q/M ratio is desirable for a single EP engine. However, nowhere does Tada actually describe being limited a narrow particle size distribution. Furthermore, Tada teaches using multiple EP engines—each depositing particles of different qualities, colors, hardness, properties, and the like [0027]—so each EP engine could easily deposit particles of different charge or size. As such, the Examiner fails to see the relevance of this argument to the teachings of Tada.

	Applicant argues that it is not possible in an EP engine to print a layer of material that includes a variety of different particles, as in Valls Angles and the only way to use Valls Angles’ mixture of powders would be to separate them and individually deposit them using separate EP engines because this defeat the purpose of Valls Angles since the individually deposited materials would be positioned one on top of the other along a moving belt, there would be no mixing of the powder particles, and the particles would not occupy the octahedral interstices to form a densely packed powder. For this reason, Applicant submits that a person of ordinary skill in the art would not have found Valls Angles’ disclosure of multi-modal particle size distribution to be useful in Tada’s additive manufacturing system. 
	The Examiner respectfully disagrees. Tada teaches using multiple EP engines to deposit materials having different qualities, colors, hardness, properties, and the like. [0027]. Applicant admits that the only way to combine the Tada and Valls Angles would be to deposit different sized particles using a different EP engine. See Remarks, 8. This is combination the Examiner finds obvious. Valls Angles teaches using different sized particles to achieve improved densities and mechanical properties. [0896-0897]. Additionally, Klosterman also teaches using the same technique in the context of Laminated Object Manufacturing, the very same family of 3-D printing Applicant seeks to patent. Page 1166-67 Particulate Ceramic Composites and Fig. 2. A person having ordinary skill in the art would certainly find it obvious to apply the technique taught in Valls Angles and/or Klosterman to the multiple EP engines of Tada for the purpose of improving the density and mechanical properties of the formed object. 

	The remainder of Applicant’s arguments rely on the amended limitation. The Examiner finds that a person of ordinary skill could not reasonably ascertain the scope of the amended limitation. From what the Examiner can understand of the amended limitation, these properties stem from the smaller particles filling in the gaps of the larger particles. Applicant has failed to explain why using this technique is the context of laminated object manufacturing leads to unexpected results or improved properties. Applicant even goes so far as to say “the powder distribution disclosed by Valls Angles would serve no purpose in Tada” but then acknowledges that “Valls Angles is concerned with powder packing.” How is it that the instant Application is not concerned with powder packing when the claim literally recites “the second build material . . . is used as a gap filler in the build layer”? This, the Examiner fails to understand. Absent any unexpected data or benefit(s) there is nothing novel or nonobvious about simply applying technique that has been known for nearly a century1 in the context of laminated object manufacturing in light of the disclosures of Tada, Klosterman, and/or Valls Angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Furnas, C. C. "Grading aggregates-I.-Mathematical relations for beds of broken solids of maximum density." Industrial & Engineering Chemistry 23.9 (1931): 1052-1058.